UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6949


JORGE GEVARA, a/k/a Jorge Galeas,

                      Plaintiff - Appellant,

          v.

BETTY INPOLD,

                      Defendant - Appellee,

          and

ALVIN W. KELLER, JR.; ROBERT C. LEWIS; RICHARD NEELY;
LAWRENCE PARSONS; JEFFREY T. SMITH; JUDY ATWATER; DENNIS E.
MARSHALL; D. HOUSE; J. HYATT; E. COLEMAN,

                      Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00454-RJC)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro         Se.      Peter Andrew Regulski,
Assistant Attorney  General,        Raleigh,   North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jorge       Gevara   seeks     to   appeal      the   district   court’s

order denying relief on his 42 U.S.C. § 1983 (2006) civil rights

action.      Appellee Betty Inpold moves to dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.     Gevara has filed a response to the motion to dismiss.

After    review     of    the   record     and   the   parties’       submissions,    we

remand to the district court.

             The district court entered judgment on February 28,

2012, and the notice of appeal was received in this court and

forwarded     to    the    district      court   on    May   15,   2012,    after    the

expiration         of     the     appeal     period.          Because      Gevara     is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266,

276 (1988).         The record reveals conflicting dates as to when

Gevara    gave      the    notice   of     appeal      to    prison    officials     for

mailing. *

             Accordingly, we defer action on the motion to dismiss

and remand the case for the limited purpose of allowing the

district court to obtain this information from the parties and

to determine whether the filing of the notice of appeal was


     *
       Gevara attests that he delivered the notice of appeal to
prison authorizes for mailing on March 4, 2012 and May 9, 2012.


                                            2
timely under Fed. R. App. P. 4(c)(1) and   Houston v. Lack.   The

record, as supplemented, will then be returned to this court for

further consideration.



                                                        REMANDED




                               3